Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/21 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1, 8, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,341,724 in view of Moloney (US 2010/0122305). The parent claim does not contain the element “in response to the determination that the first user is identified as a potential viewer of the display device, providing information associated with the first user to a media delivery system and modifying a delivery of media to the display device based on content sent from the media delivery system, wherein the delivered media includes advertising content”.  However, Moloney discloses in response to the determination that the first user is identified as a potential viewer of the display device, providing information associated with the first user to a media delivery system and modifying a delivery of media to the display device based on content sent from the media delivery system, wherein the delivered media includes advertising content ([0090]).  It would have been obvious to incorporate the modification of Moloney into the system of the claim in order to personalize media content to specific viewers.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-11, 13, 14-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooperstein (US 2016/0073162) in view of Raut (US 2009/0280824) in view of Moloney (US 2010/0122305).
Regarding claim 1, 8, 14, Cooperstein discloses A method comprising:
determining that a first user is identified as a potential viewer of a display device, wherein the determination that the first user is identified as a potential viewer of the display device is made by: measuring the strength of a signal between a wireless client device and one or more receivers, wherein the wireless client device is associated with the first user; based upon the measured strength of the signal between the wireless client device and the one or more receivers, determining a position of the wireless client device; determining that the position of the wireless client device is associated with the display device; and identifying the first user as a potential viewer of the display device; and in response to the determination that the first user is identified as a potential viewer of the display device, modifying a delivery of media to the display device ([0037-0040]).
	Cooperstein does not specifically disclose wherein the one or more receivers comprise access points; a direction and a measured direction of the wireless client device relative to the one or more 
	However, Raut discloses wherein the one or more receivers comprise access points; a direction and a measured direction of the wireless client device relative to the one or more receivers; based upon the measured strength of the signal between the wireless client device and the one or more receivers and the measured direction of the wireless client device relative to a measured signal strength of a plurality of antennas at each of the one or more receivers, determining a position of the wireless client device by triangulation of the measured signal strength in each antenna of at least a subset of the plurality of antennas of the one or more receivers ([0027, 0042, 0061], fig. 1A). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the measured direction of Raut into the system of Cooperstein in order to more accurately determine a position of the device.
	Cooperstein in view of Raut does not specifically disclose providing information associated with the first user to a media delivery system and modifying a delivery of media to the display device based on content sent from the media delivery system, wherein the delivered media includes advertising content.
	However, Moloney discloses providing information associated with the first user to a media delivery system and modifying a delivery of media to the display device based on content sent from the media delivery system, wherein the delivered media includes advertising content ([0090] information about the viewer along with previous viewing history is used to incorporate targeted ads into the stream).  It would have been obvious to incorporate the targeted ads of Moloney into the system of Cooperstein in view of Raut in order to incorporate targeted media to a specific user.
	Regarding claim 2,9, 15,  Cooperstein discloses wherein the association between the display device and the position of the wireless client device is created and stored at a controller when the signal strength between the wireless client device and one or more receivers is measured and stored in response to a message received from the wireless client device, wherein the message comprises an identification of the wireless client device and the display device ([0033-0036]).
	Regarding claim 3, 10, 16, Cooperstein discloses wherein modifying the delivery of media to the display device comprises: changing content that is output to the display device ([0037-0040]).
	Regarding claim 4, 11, 17, Cooperstein discloses wherein modifying the delivery of media to the display device comprises: updating one or more user interfaces according to preferences associated with the first user ([0037-0040]).
	Regarding claim 6, 13, 19, Cooperstein discloses wherein the delivery of media is modified after the position of the wireless client device has been constant for a predetermined duration of time ([0044]).



Claim 5, 12, 18,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooperstein (US 2016/0073162) in view of Raut (US 2009/0280824) in view of Moloney (US 2010/0122305)  in view of Travis (US 2014/0096042).
Regarding claim 5,12, 18, Cooperstein in view of Raut does not specifically disclose wherein modifying the delivery of media to the display device comprises: disabling/enabling one or more features according to preferences associated with the first user.
.



Claim 7, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooperstein (US 2016/0073162) in view of Raut (US 2009/0280824) in view of Moloney (US 2010/0122305) in view of Adarapu (US 2015/0201438).
Regarding claim 7, 20, Cooperstein in view of Raut does not specifically discloses outputting a notification to a targeted advertisement system, wherein the notification identifies the first user as a potential viewer of the display device.
However, Adarapu discloses outputting a notification to a targeted advertisement system, wherein the notification identifies the first user as a potential viewer of the display device ([0040]).  It would have been obvious to incorporate the target ad of Adarapu into the system of Cooperstein in view of Raut in order to display ads that are catered to a viewer.

Response to Arguments
Arguments are moot in view of new grounds of rejection.

Conclusion 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426